Citation Nr: 0210128	
Decision Date: 08/20/02    Archive Date: 08/29/02

DOCKET NO.  99-00 201A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
as secondary to service-connected hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from January 1946 to January 
1966. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

This matter was previously before the Board in August 2000, 
at which time it was determined that the veteran's claim was 
well grounded, and remanded to the RO for additional 
development and adjudicative action.

In October 2000, pursuant to a change in domicile by the 
veteran, jurisdiction of his appeal was assumed by the 
Houston, Texas, RO.

In January 2002 the RO affirmed the determination previously 
entered, and returned the case to the Board for further 
appellate review.


FINDING OF FACT

Peripheral neuropathy is causally related to the service-
connected hypertension, and on the basis of the competent 
medical evidence of record, cannot satisfactorily be 
dissociated therefrom.


CONCLUSION OF LAW

Peripheral neuropathy is proximately due to or the result of 
service-connected hypertension.  38 U.S.C.A. § 5107 (West 
Supp. 2002);  38 C.F.R. § 3.310(a) (2001).



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records are negative for any 
evidence of peripheral neuropathy.

Post-service VA outpatient treatment records dated from 
October 1986 to May 1996, show that the veteran was diagnosed 
with hypertensive neuropathy in December 1988.  The veteran 
continued to be diagnosed with peripheral neuropathy, which 
was linked alternatively to hypertension and to diabetes 
through May 1996.

An October 1996 VA examination report shows that the veteran 
presented with complaints of numbness and weakness in his 
toes.  The examiner indicated that the physical examination 
was most compatible with a mixed motor-sensory peripheral 
neuropathy.  The diagnosis was probable peripheral 
neuropathy, most likely a diabetic neuropathy.

In November 1997, a VA physician and Chief of Emergency 
Services prepared a statement relating the veteran's 
peripheral neuropathy to his service-connected hypertension.  
Specifically, the physician indicated that he treated the 
veteran from 1988 to 1995.  He first treated the veteran in 
1988 for hypertension, obesity and peripheral neuropathy.  

The physician emphasized that the veteran was not diagnosed 
with non-insulin dependent adult onset diabetes mellitus 
until 1990.  As such, it was the physician's opinion that the 
neuropathy was not related to the diabetic condition, and 
that it existed prior to 1988, prior to the development of 
diabetes.  The physician further indicated that the veteran's

". . . work-up evaluation could not reveal a certain 
etiology for his neuropathy, though I suspected it to be 
related to his long standing hypertension.  I therefore 
designated his condition was idiopathic peripheral 
neuropathy.  I certainly agree with [the veteran] that 
his neuropathy is not related to his diabetes mellitus 
as it was present, documented and evaluated long before 
the development of his diabetic condition."

In March 1999, during a hearing held at the RO, the veteran 
testified that he was first diagnosed with peripheral 
neuropathy in 1988.  He indicated that he had experienced 
difficulty with hypertension since his period of active 
service, but he was not diagnosed with diabetes until 
approximately 1991.  He indicated that he had continued to 
receive treatment for hypertension and neuropathy.

The veteran also submitted an excerpt from the Merck Manual 
regarding the etiology of peripheral neuropathy in support of 
his claim.  Specifically, he highlighted a portion of the 
Merck Manual, which provided:

"[n]europathy is a symptom complex rather than a 
disease entity, and the cause must be sought.  Clues to 
a systemic disorder may be found on physical examination 
or from the history.  These include hypertension, rash, 
skin ulcers, Raynaud's phenomenon, weight loss, fever, 
lymphadenopathy, or mass lesions."

A June 2001 VA examination report shows that the veteran, in 
pertinent part, reported neuropathy in his right leg for many 
years due to diabetes and hypertension.

A July 2001 VA examination report shows a diagnosis of 
arteriosclerotic cardiovascular disease.  Coronary artery 
disease severe status post aortic coronary bypass times four 
with persistent auricular fibrillation.  Persistent chest 
pain, angina, and congestive heart failure on two different 
occasions postoperatively with a cardiac function capacity of 
3 MET's, peripheral vascular insufficiency right lower 
extremity, diabetes mellitus type II.

A September 2001 VA examination report shows that the veteran 
reported that his primary care physician felt that his 
peripheral neuropathy may be due to his hypertension.  
Physical examination produced a diagnosis of peripheral 
neuropathy.  The examiner indicated that the etiology was 
unknown, stating that he did not know of a specific relation 
due to hypertension.  He added that certainly diabetes may 
have been associated with a peripheral neuropathy, however, 
when he had his initial symptoms of neuropathy in the mid-
1980's, he stated that he definitely did not have diabetes at 
the time, although it was manifest five or six years later.

A Report of Contact in the veteran's claims file dated in 
October 2001, shows that the September 2001 examiner was 
contacted by the VA regional office, to clarify if peripheral 
neuropathy was as least as likely as not secondary to 
hypertension.  It is noted by the RO that the physician 
indicated that the peripheral neuropathy was not as least as 
likely as not secondary to hypertension.  It was noted that 
the physician added that the veteran had been working 20 
years with peripheral neuropathy, that this was not one of 
the typical etiologies of peripheral neuropathy, that it was 
not considered to be found in service, and that it commenced 
later in 1988. 


Criteria

Service Connection

Service connection may be granted for a disability which is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2001); 
Allen v. Brown, 7 Vet. App. 439 (1995).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

Duty to Assist

The Board initially notes that there has been a significant 
change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well-grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet filed as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2002).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2001.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  See Karnas, 1 Vet. 
App. at 312-13.

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify), 
and is therefore more favorable to the veteran.  Therefore, 
the amended duty to assist law applies.  Id.

The Board notes that the duty to assist has been satisfied in 
this instance.  The RO has made reasonable efforts to obtain 
evidence necessary to substantiate the veteran's claim, 
including any relevant records adequately identified by him 
as well as authorized by him to be obtained.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); see also McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

More specifically, the Board notes that when the veteran 
filed his claim he indicated treatment at the Austin, 
Houston, Temple, San Antonio, and Waco, Texas VA Medical 
Centers.  Additionally, the veteran indicated treatment at 
the Wilford Hall Medical Center.  The RO endeavored to obtain 
treatment records from Wilford Hall Medical Center, but 
received a negative response therefrom in March 2001.  The 
remaining treatment records, including examination reports, 
have been obtained from the respective facilities and have 
been associated with the veteran's claims folder.

The RO has obtained and associated with the claims file the 
medical treatment and examination reports identified by the 
veteran.  The RO has associated the veteran's service medical 
records with the claims file.

The Board is of the opinion that there is sufficient medical 
evidence on file to permit a determination of the issue on 
appeal.  See 38 U.S.C. § 5103A(d) (West Supp. 2002).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible under the circumstances; no further assistance to 
the appellant in developing the facts pertinent to his claim 
is required to comply with the duty to assist him as mandated 
by the VCAA.  38 U.S.C.A. § 5103A (West Supp. 2002)

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the filing of his claim.  
However, the veteran was informed of the amended regulations 
promulgated by the VCAA in the January 2002 Supplemental 
Statement of the Case.  

Such notice sufficiently placed the veteran on notice of what 
evidence could be obtained by whom and advised him of his 
responsibilities if he wanted such evidence to be obtained by 
VA.  As such, the veteran is not prejudiced by its 
consideration of his claim pursuant to this new law.  As set 
forth above, VA has met all obligations to the veteran under 
this new law.

The record shows that the RO has informed the veteran of the 
evidence needed to substantiate his claim through issuance of 
rating decisions, statement and supplemental statement of the 
case, and associated correspondence.  

In this regard, the veteran has been given the opportunity to 
direct the attention of the RO to evidence which he believes 
is supportive of his claim, and the RO, as noted above, has 
expanded the record accordingly by obtaining and associating 
with the claims file any additional evidence mentioned by the 
veteran.  

Moreover, the veteran himself has been offered the 
opportunity to submit evidence and argument on the merits of 
the issue on appeal, and has done so.  The veteran has 
testified at a personal hearing in March 1999, over which a 
hearing officer of the RO presided.

In this case, however, as the Board has determined that a 
full grant of the benefit sought on appeal is appropriate for 
the issue decided herein, any omissions in the duty to assist 
are without prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).


Secondary service connection

The veteran contends that he currently has peripheral 
neuropathy as a result of his service-connected hypertension.

As previously noted, entitlement to service connection may be 
established for a disease or disability which is proximately 
due, the result of, or aggravated by a service-connected 
disease, or injury.  38 C.F.R. § 3.310 (2001);  Allen v. 
Brown, 7 Vet. App. 439 (1995).

The November 1997 opinion from the VA physician and Chief of 
Emergency Services showed that the veteran's peripheral 
neuropathy was related to his service-connected hypertension.  
The opinion specifically discounted the possibility that the 
peripheral neuropathy was related to diabetes mellitus, as 
the adult onset diabetes mellitus was not until 1990, 
subsequent to the onset of the peripheral neuropathy.  
Although the examiner characterized the peripheral neuropathy 
as idiopathic, he opined that it was related to the veteran's 
long standing hypertension.  Additional less detailed 
competent sentiments on file relating peripheral neuropathy 
to service-connected hypertension.

The Board has considered the opinion of the September 2001 VA 
examiner wherein it was suggested that the veteran had 
peripheral neuropathy of unknown etiology.   The examiner 
indicated that he did not know of a specific relation due to 
hypertension, but he didn't discount it.  He offered the fact 
that diabetes may be associated with peripheral neuropathy, 
but conceded that the diabetes was manifested five or six 
years later.

The Board has also considered the October 2001 Report of 
Contact of the RO, wherein it was suggested that the examiner 
conveyed that peripheral neuropathy was not as least as 
likely as not secondary to hypertension.  However, as this is 
an administrative memo of VA, and the examiner did not convey 
this opinion in his report, the Board does not find this to 
be probative medical evidence.

The Board finds the November 1997 VA medical record from the 
Chief of Emergency Services which provides a complete 
rationale for the expressed opinion to be more probative than 
the September 2001 examination report which simply designates 
the peripheral neuropathy as being of unknown etiology.  The 
November 1997 opinion specifically discounted any association 
of diabetes with peripheral neuropathy and specifically 
established a likelihood of an association with hypertension.

Greater weight may be placed on one physician's opinion than 
another's depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 34 (1994).  As noted above 
the veteran's physician in the November 1997 report had 
reviewed the veteran's records and was conversant with his 
medical condition of many years duration.  The CAVC has held 
that it is not error for the Board to favor the opinion of 
one competent medical expert over that of another, provided 
that the Board gives an adequate statement of reasons and 
bases.  Owens v. Brown, 7 Vet. App. 429 (1995).  As the Board 
noted above, the medical opinion in the veteran's favor is 
from competent medical authority familiar with his medical 
history over a long period of time.

Additionally, the Board finds that the veteran's statements 
that his peripheral neuropathy predated his diabetes are 
consistent with the opinion of his treating physician, are 
probative, and tend to lend greater weight to said opinion 
which relates the peripheral neuropathy to the hypertension.

As the Board acknowledges the opinion of the examiners, it 
finds that the evidence is at the very least in equipoise, 
and that the benefit of the doubt rule is for application; 
see 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2001).

Thus, entitlement to service connection for service 
connection for peripheral neuropathy as secondary to the 
service-connected hypertension is supported by the evidence 
of record.  See Gilbert, supra.


ORDER


Entitlement to service connection for peripheral neuropathy 
as secondary to service-connected hypertension is granted.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

